Luke, J.
1. This court has jurisdiction to review the decisions of any city court in the State established at a county-site which was a city when the act establishing the court was enacted, if the act or an amendment thereto provides for a jury of twelve upon the demand of either party in a cause, civil or criminal, and if the court has both civil and criminal jurisdiction, either over the limits of the city in which the court is located or over the entire county, or criminal jurisdiction over the city and civil jurisdiction over the county, or civil jurisdiction over the city and criminal jurisdiction over the county. Welborne v. State, 114 Ga. 793 (40 S. E. 857) ; Ash v. Peoples Bank of Oliver, 149 Ga. 713 (101 S. E. 912). Under this ruling the city court of Hinesville is a “ constitutional city court, ” and the motion of the defendant in error to dismiss the writ of error is denied.
2. “ A new trial will -not be granted because a witness, in his testimony on the trial, made a statement wholly unexpected to the defendant, who at the time knew that the statement was false, and that he could so prove by a witness whose testmony he could have procured had he thought such proof was necessary. The party surprised by the statement of the witness should have moved for a continuance. He could not take his chances of a verdict and then claim a surprise. ” Sanders v. State, 7 Ga. App. 603 (67 S. E. 696), and cit. Under this ruling the amendment to the motion for a new trial is without merit.
3. The remaining grounds of the motion for a new trial were expressly abandoned in the brief of counsel for the plaintiff in error.

Judgment affvrmed.


Broyles, C. J., and Bloodworth, J., ooncur.